Citation Nr: 0721150	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  98-06 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
left lower extremity shell fragment wound residuals including 
total knee arthroplasty residuals, Muscle Group XIV injury, 
and retained foreign bodies, currently evaluated as 40 
percent disabling.

2.  Entitlement to service connection for left peroneal nerve 
neuropathy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, and his spouse 




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO decision which 
retroactively effectuated a 30 percent disability evaluation 
for the veteran's left knee left lower extremity shell 
fragment wound residuals for the period on and after April 1, 
1998. In January 1999, the RO assigned a 100 percent 
schedular evaluation for the veteran's left lower extremity 
disability under the provisions of 38 C.F.R. §§ 4.30; 
effectuated the award as of September 21, 1998; and assigned 
a prospective 30 percent evaluation for the period on and 
after November 1, 1999. In February 2000, the RO 
retroactively effectuated a 30 percent evaluation for the 
veteran's left lower extremity disability for the period on 
and after November 1, 1999. 

In August 2004 and in December 2005, the appeal was remanded 
by the Board to obtain additional clinical information 
concerning the extent and severity of the service connected 
left knee left lower extremity shell fragment wound 
residuals.  

In a September 2006 rating decision, the RO awarded a 40 
percent disability evaluation for the left knee left lower 
extremity shell fragment wound residuals effective from April 
1, 1998, and also after the September 1998 left knee 
revision, effective from November 1, 1999.    

As indicated on the title page and will be discussed herein, 
the issue of service connection for left peroneal neuropathy 
has been reasonably raised by the evidence of record and is 
related to the original claim made by the veteran. As such, 
it will be included as an issue on appeal before the Board.   


FINDINGS OF FACT

1. The left lower extremity shell fragment wound residuals 
including total knee arthroplasty residuals, Muscle Group XIV 
injury, and retained foreign bodies is productive of chronic 
residuals including weakness of the extremity.

2. The left peroneal neuropathy is etiologically related to 
the service connected left lower extremity shell fragment 
wound residuals including total knee arthroplasty residuals, 
Muscle Group XIV injury, and retained foreign bodies.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for left lower 
extremity shell fragment wound residuals including total knee 
arthroplasty residuals, Muscle Group XIV injury, and retained 
foreign bodies have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5055, 5314 (2006). 

2.   The left peroneal neuropathy is proximately due to or 
the result of a service-connected disability. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An Increased Evaluation for Left Lower Extremity Shell 
Fragment Wound Residuals including Total Knee Arthroplasty 
Residuals, Muscle Group XIV Injury, and Retained Foreign 
Bodies

The veteran's left knee disability is currently rated as 40 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5314, Muscle Group XIV, muscles of the anterior thigh group 
govern extension of knee, severe injury.  The 40 percent 
disability evaluation is the maximum available under 
Diagnostic Code 5314.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, prosthetic 
replacement of the knee joint, a 30 percent is the minimum 
rating. When there is evidence of a prosthetic replacement of 
the knee joint, a 100 percent evaluation is assigned for the 
one year following implantation of the prosthesis.  Chronic 
residuals, consisting of severely painful motion or weakness 
in the affected extremity, are rated at 60 percent. 
Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to diagnostic codes 
5256, 5261, or 5262.  The highest disability evaluation 
available under these codes is a 50 percent evaluation for 
extension of a leg limited to 45 degrees under Diagnostic 
Code 5261; and a 60 percent disability evaluation under 
Diagnostic code 5256 for extremely unfavorable ankylosis of a 
knee in flexion at an angle of 45 degrees or more. 

Regarding the type of injury the veteran sustained, the 
record shows that in June 1968, the veteran sustained a 
gunshot wound to the left knee with open, undisplayed 
fracture of the lateral femoral condyle. Reportedly the 
veteran had surgery for removal of shell fragments in the 
left knee with extensive physiotherapy.  Limitation of motion 
of the left leg was reported subsequently. VA clinical 
records shortly after service reveal limitation of flexion 
and X-ray evidence of metallic foreign bodies in the left 
knee.  

VA clinical records in the mid-1990's show the veteran 
received treatment for arthritis and limitation of motion of 
the left knee. In February 1997 a left total knee 
arthroplasty due to degenerative joint disease was 
performed.VA medical records show continued complaints of 
chronic pain, swelling and marked limitation of motion of the 
left knee. In September 1998, a revision of the left knee 
total arthroplasty was performed at a VA medical facility.  
Subsequent VA clinical records through reveal ongoing 
complaints of pain, along with physical findings that show 
limitation of motion of the left leg, decreased left leg 
strength, and potential neurological deficits associated with 
the left knee arthroplasty and revision. 

In a December 2004 a VA medical examination, the diagnosis 
was, status post total knee replacement and revision with 
loss of range of motion, muscle weakness, and left lower 
extremity shell fragment wound residuals. It was indicated 
that the left knee disability had moderate impact on the 
veteran's occupation in that he was unable to climb a ladder. 
At a VA medical examination in June 2005, it was reported 
that the veteran's left knee lacked 5 degrees full extension, 
and there was 80 degrees flexion. Pain was reported on the 
extremes of flexion. No additional limitation of motion after 
repetitive motion was indicated. Left knee scars were 
described as healed. VA clinical records in 2006 associate 
left quadriceps atrophy and left peroneal nerve pathology to 
the service connected left knee disability.

Analysis

The veteran is currently in receipt of the maximum disability 
evaluation for his left knee disability under Diagnostic Code 
5314, Muscle Group XIV, muscles of the anterior thigh group, 
a 40 percent rating. It is noted though that pursuant to 
Diagnostic Code 5055, prosthetic replacement of the knee 
joint, a 60 percent disability evaluation is available where 
there are chronic residuals, consisting of severely painful 
motion or weakness in the affected extremity.

The clinical evidence shows that while painful motion of the 
left knee has been objectively reported, there is no 
indication that the pain has been described as severe. Be 
that as it may, there is substantial medical evidence of 
atrophy and more particularly, weakness of the affected left 
lower extremity. The reported weakness is not disassociated 
from the knee replacement residuals. As such, the Board is 
compelled to conclude that the criteria for the assignment of 
a 60 percent rating under Diagnostic Code 5055 have been met. 
A rating higher than 60 percent, is not available under any 
other rating criteria, and he has been compensated for the 
100 percent rating following his left total left knee 
replacement. 

There are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors. See DeLuca v. Brown, 8 Vet. App. 202 (1995). The 
Board recognizes that painful motion of the left knee has 
been clinically reported. However, the Board finds no 
provision upon which to assign a higher rating in that both 
painful motion and weakness are contemplated in the current 
60 percent criteria under Diagnostic Code 5055. The medical 
evidence does not reflect objective evidence of any other 
functional impairment greater than that contemplated by the 
current rating. Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45 or 4.59 do not provide a basis for a higher rating. 
Additionally, medical evidence of left peroneal nerve injury 
attributed to the service connected left knee disability has 
been reported. The issue of service connection for a peroneal 
nerve injury on a secondary basis that would warrant a 
separate rating will be addressed as a separate matter in 
this decision. See 38 C.F.R. §§ 3.310 (a), 4.14, 4.55(a) 
(2006).  

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation. 38 C.F.R. §  4.7. The veteran has 
submitted no evidence showing that his left knee disability 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation and 
there is no other evidence of exceptional circumstances.  
This case does not require consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b).   

The weight of the evidence is in favor of the veteran's 
claim, and a 60 percent disability evaluation for left lower 
extremity shell fragment wound residuals including total knee 
arthroplasty residuals, Muscle Group XIV injury, and retained 
foreign body is warranted. 

II.  Service Connection for Left Peroneal Neuropathy  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110. Service 
connection may also be granted for a disability that is the 
result of, or proximately due to, a service-connected 
disability. 38 C.F.R. § 3.310(a).

The veteran is service connected for left lower extremity 
shell fragment wound residuals including total knee 
arthroplasty residuals, Muscle Group XIV injury, and retained 
foreign bodies. Service medical records show no initial nerve 
injury to the left leg and are limited to an episode of 
decreased sensation reported in the left calf. Post-service 
clinical records are quiescent for any neurological pathology 
until many years later, subsequent to a left knee 
arthroplasty revision in December 1998. VA nerve conduction 
studies in October 2002 were abnormal suggesting peroneal 
neuropathy. 

At a VA medical examination of the joints in December 2004, 
physical examination findings showed an absence of sensation 
on the left leg, and anesthesia from the left knee to the 
feet.  In February 2006, a VA clinician indicated in a 
medical examination report that it would be speculative to 
associate the veteran's peroneal neuropathy to the service 
connected left leg disability.  

In a May 2007 VA medical opinion a clinician reported that 
the veteran's claims folder had been reviewed.  The veteran's 
military history of his left knee injury was reported, along 
with his post-service medial history of traumatic arthritis 
of the left knee and a 1997 left knee arthroplasty and 
revision in 1998. The clinician opined that there was a 
greater than 50 percent likelihood tat the left leg 
neurological pathology resulted from the gunshot wound or 
subsequent surgery.      

Analysis 

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is obligated to "seek out all issues 
[that] are reasonably raised from a liberal reading of the 
documents or oral testimony submitted prior to the BVA 
decision." Floyd v. Brown, 9 Vet. App. 88, 95 (1996); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 
1271 (Fed. Cir. 2000) (holding that VA has obligation to 
explore all legal theories, including those unknown to the 
veteran, by which he can obtain benefit sought for the same 
disability).
   
Based pertinent medical information that has been provided 
with respect to additional disability associated with the 
service connected left knee disability, the Board is 
compelled to consider the issue of service connection for 
left peroneal neuropathy as an issue reasonably raised by the 
record. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to secondary service connection, an analysis 
similar to Hickson, supra, applies. There must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

There is considerable medical evidence that shows current 
left peroneal neuropathy. Further, a VA neurologist has 
opined that it is likely that the veteran's current left 
peroneal neuropathy is the result of either the veteran's 
left knee arthroplasty revision surgery or the left leg 
gunshot wound disability itself. The neurologist's opinion 
satisfies the criteria for service connection on a secondary 
basis or a direct basis for that matter. There is no medical 
evidence to the contrary. 

The Board finds that the preponderance of the evidence 
establishes service connection for left peroneal neuropathy. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duty to Notify and Assist the Veteran
VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
September 2003 and September 2004 satisfied the duty to 
notify provisions.  The veteran's service medical records, VA 
medical treatment records, and private medical records have 
been obtained and he has been accorded several VA 
Compensation and Pension examinations and a VA medical 
opinion was sought and provided.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  This 
appeal stems from a June 1998 rating decision, which is prior 
to the effective date of the current duty to notify 
regulations.  Nevertheless, the appeal was readjudicated in a 
September 2006 Supplemental Statement of the Case which is 
after the most recent duty to notify letter.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for the veteran's claims.  The evidence 
includes, but is not limited to:  service medical records; 
the veteran's contentions; private medical treatment records; 
VA medical treatment records; and VA examination reports and 
opinions.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Any defect with respect to the effective date portion of 
notice provided to the veteran will be rectified by the RO 
when it effectuates the award of the issues in this case. 
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

A 60 percent disability evaluation for left lower extremity 
shell fragment wound residuals including total knee 
arthroplasty residuals, Muscle Group XIV injury, and retained 
foreign bodies is productive of chronic residuals including 
weakness of the extremity is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Service connection for left peroneal nerve neuropathy is 
granted.  



_________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


